Rich, J. (dissenting):
I find myself unable to concur in this case. Defendants tried in various ways'to induce their son to spend more of his evenings at home. There is no claim that they had any objection to plain tiff; what they objected to was that he spent so-much of his time in the society of females. It, was neither strange nor unusual that affectionate parents should be solicitous regarding the welfare of their eighteen-year-old boy. The plaintiff understood their feelings but did not respect them, and agreed with defendants’ son. that a clandestine marriage ceremony should be performed and kept a secret until they were of the age of twenty-one years; that she would not take her husband’s name; that they should continue tó live apart, and that the marriage should not be consummated until they were twenty-one years old. Defendants learned of the marriage within a few days after the ceremony was performed, and I am .not surprised that they were grieved and disappointed at the conduct of their son. There is no claim .of any impropriety on the part, of defendants up to this time. The agreement to live, separate from her husband was terminablé at the pleasure of plaintiff, and she ■ availed herself of the privilege of terminating it at the very first opportunity. They were married on Sunday, and on the following Saturday evening plaintiff’s husband told her that his father wished him to stick by him through the trouble with his mother, who had just lost her sister; the father said that if he would give half of his time to his mother and half to the plaintiff everything would be all right. Plaintiff testified: “ I told him that if they had not known it it would have been different, but their knowing it I wanted him to acknowledge me before' everybody. I wasn’t going to be half way with him, I had had half of his time and I wasn’t going to take it now, and we felt very badly about it.” He remained. at plaintiff’s home that night occupying a room alone. ' About midnight and while he was there, defendants called to inquire for their son and were told by plaintiff’s mother that their son had left for home. Next morning, plaintiff went with her husband to' Fort Green. Speaking of the conversation had while there she testified: “We sat down ón a bench in the park and I told him that I was afraid in my heart about it, and I asked him if he was not sorry. I said, we have been foolish, Ernest, and he said, No, not if I had to go all *325through it again ; well, I would do it all over again, you are like a vine twining in and out of my life, I know what I was doing, l am no boy, you always told me I was, but I am not, I know my own mind, and X said, Ernest, do you remember the time you said you cursed your father and you hoped you would see the day he wanted for a dollar. He said, that is all over.you know, they are good to me, and he could undo it but he wouldn’t; but what is a little time to us. He did not say how they could undo it. He said his father was good and that two years would soon fly, and that then we could be together forever, and if I would only look at it as he did, it was for the best and they were so good, they mean good, Sallie, he said, they do-mean good, and if you will only try and just think the way I do and let me give half my time to my mother and half to yon, I want to do right by all; and then I saw he was so good, I said, Tes, Ernest, I will give in, and then I said, Ho, I was mad about it, I said, Ho, I won’t, I hate them, and he said, Tou have good reason to, Sallie, and I don’t blame you. That was in the park, this conversation. I should imagine then it was about half-past ten in the morning. Then we came homel After we got home we had been in the house . about ten minutes — no, it was 10 to twelve, and his brother rang the bell and Mamma went to the door and he asked if Ernest was there, and Mamma said, yes, and she called him, and Ernest went down to the door and Frank burst out crying, he said, Pop has had hysterics. He talked with Frank. I stood right by him. Xle said to me my father is sick, Sallie, and he wants me and he said, Shall I go, and I waited quite a few minutes, and I said, /Well, Ernest, if he is sick, yes. That was about ten minutes of twelve. He came up stairs to get his hat and he kissed me goodbye and I said, Ernest don’t be any longer than you can help, will you; you will come right back, won’t you, and he said Yes, X will promise you Sallie, I will come right back ; and then when he left he looked back at the window and waved his hand. The next time I saw him was the time I had him arrested.” The young husband left that house with conflicting emotions. There were his filial duties on the one side and the marital obligations on the other. His wife had broken a sacred promise; he must leave his mother; she “ hated ” them, and “ wasn’t going to be half way with him ■ she had a right to assume this attitude, but in cousiderirtg whether *326defendants were responsible for the separation may we not take into consideration that a saucy, selfish and irascible disposition was revealed their boy ? It is true that after this interview the- father took the boy on his lap 'and told him that “ those people don’t love you like your own father and mother do.” It was said, however, Upon his return home after his first interview with plaintiff described by her as follows: “ Ernest went in the morning and his father came about four o’clock. Ernest left about 12 and the father came about four. The father came in and he saidj Well, I have come over to see how we can fix matters up. Ernest is sick and I have taken him to the doctor’s and the doctor said his nerves are all unstrung, he is only a poor, eighteeri-year-old boy, he ought to be playing with boys, there are lines in his face, and I think it best that he should stay home and study and fit himself for a position where he could take care of you, his mother wants his time now; for five years he has made his mother’s heart ache, and he has not obeyed her, not only since he ■ has known you, and if you are his choice when he is twenty-one lie shall come with my blessing, anyway the marriage is not legal; and I turned and I said, Mr. Cochran, I will never stand it, I won’t stand it, and I will fight you, you know. Then he said, we will have to find some other way, and he began to pray for me, and I called him a hypocrite, and I told him I didn’t need his prayers, and that I would make Ernest so jealous that he wouldn't he able to stay in the house, that I knew him, and he said, That is right, go ahead and make him suffer, he deserves it; and I said, I won’t do it to please you. He said, I had a brother separate from his wife two. years; and he said the marriage isn’t legal even, the Bible says so; and I said, the Bible don’t say to put asunder man and wife, and begot up and went to the door and took his hat and turned to me and said, you will at least say I have done my duty.- I told him, no, I didn’t think so, and I wanted him to get out of my house just as soon as he could go. That ended the interview with Mr. Cochran.” I have no doubt but that the father spoke the truth, and that the son was anxious to get away. Several letters were written by the father after the departure of his son that were unwise and ill advised; the one addressed to the general secretary of the Young Men’s Christian Association was inexcusable, but the judgment can*327not be predicated upon these letters or what the father did after the arrest of his son. It was his duty to aid his son at that time ; he had a right to advise his son without incurring liability. Parents may exercise their discretion in advising married children, and it is their duty to do so when the interests of the child require it, so long as its exercise is not a part of a general scheme having for its object the alienation of thé husband’s affections for his wife. I. am unable to find any satisfactory evidence that these defendants advised their son to go away, but suppose they did, they had a right to do even that and to defray his expenses (Servis v. Servis, 172 N. Y. 438), providing it was not in furtherance of a scheme to alienate his affection from the plaintiff. The marriage did not supersede the filial relation so long as he continued to reside in his father’s house. Mr. Justice Bischoff has wisely said in Pollock v. Pollock (9 Misc. Rep. 84): “It yet remains to be judicially sanctioned that parental solicitude for a child’s felicity is a reprehensible quality, and that the natural grief and displeasure of the parent because of the child’s marital alliance, which to the former seems apprehensive of the latter’s future discontent, must give way to rejoicing, lest the parent should be exposed to liability in damages for having by his disapproval deprived his child’s spouse from the enjoyment of his or her anticipated advantages of the marriage.” The verdict was against the weight of the evidence. It was incumbent upon plaintiff to show by a preponderance of the evidence that defendants acted from malicious or unworthy motives, and' in this she failed to establish a cause of action. The verdict was also excessive. Plaintiff’s husband had not contributed to her support; they had never cohabited together; she had not taken his name ; she continued to go in society the same as before and was known by her friends and associates as a maiden. She had promised to live separate and apart from her husband until she became twenty-one years of age, and this fact cannot be overlooked where loss of cohabitation, support and the society of the husband are the gist of the action.
I vote for a reversal. :
Judgment and order affirmed, with costs.